DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US Patent Pub. 2017/0163847 A1 to Ogura.
As to claim 1, Ogura discloses an electronic apparatus (See Fig. 2-3) comprising:  
a detector (318, 340) that detects an object present within a predetermined detection range (See Fig. 2, 251, 253); and 
an embedded controller (331) that, based on a detection result by the detector, determines that: 
the object has left the electronic apparatus when the object is no longer detected within a first detection range of the predetermined detection range after the object has previously been detected within the first detection range, and the object has approached the electronic apparatus after the object is detected within a second detection range wider than the first detection range when no objects were previously detected within the predetermined detection range (See Fig. 1; ¶ 0048-0049; Ogura discloses a user 105 which logs a user out upon determining a user is no longer detected within the first detection range 251.  The detection range 253 (second detection range) set such that electric power can be supplied to the camera 102 before the user 105 enters the imaging range 251.), 
wherein while the object determined to have left is detected within the second detection range, the embedded controller determines that the object has re-approached the electronic apparatus based on a detection position of the object moving toward the first detection range (¶ 0048-0049).
As to claim 2, Ogura discloses wherein in a case where the object determined to have left is detected within the second detection range, when the amount of change in the detection position of the object in a direction of the first detection range is equal to or more than a predetermined value, the approach determination unit determines that the object has approached (¶ 0048-0049; Ogura discloses detection of a user 105 detection range 253 operates the device in a normal operating state.  The predetermined value defined by any value greater than 0 would indicate a user 105 within detection region 253.  Further, an approach of a user within detection range 253 would indicate an approach of a user in the direction of detection range 251.).
As to claim 3, Ogura discloses further comprising: a processor that executes system processing, wherein upon becoming a state in which at least part of the system processing executed by the processor is limited, the embedded controller determines that the object has approached based on the detection position of the object moving toward the first detection range (¶ 0048-0049; Ogura discloses the device operates in a power saving state defining the system processing is limited based on the detection ranges.). 
As to claim 4, Ogura discloses wherein when the object determined to have left is detected within the second detection range, the embedded controller determines that the object has re-approached in response to the object being detected within the first detection range again (¶ 0045—0049; Ogura discloses authentication of a user is performed when a user is detected within detection range 251 (first detection range).).
As to claim 5, Ogura discloses wherein while the object determined to have approached is detected within any range of the second detection range other than the first detection range, the embedded controller determines that the object has left in response to the object no longer being detected within the second detection range (¶ 0048-0049; Ogura discloses the device transitions to a power saving state when a user is no longer detected within detection range 253.). 
As to claim 6, Ogura discloses wherein the predetermined detection range is defined by a distance and an angle with respect to the electronic apparatus, and the first detection range and the second detection range are set to cause at least one of the distance and the angle of the first detection range to be different from that of the second detection range (See Fig. 2).
As to claim 7, Ogura discloses wherein the predetermined detection range is defined by the distance with respect to the electronic apparatus, the first detection range is from the electronic apparatus to a first detection distance, the second detection range is from the electronic apparatus to a second detection distance, and the second detection distance is longer than the first detection distance (See Fig. 2).
As to claim 8, Ogura discloses wherein the predetermined detection range is defined by the angle with respect to the electronic apparatus, the first detection range is within a first detection field of view with respect to the electronic apparatus, the second detection range is within a second detection field of view with respect to the electronic apparatus, and the second detection field of view is wider than the first detection field of view (See Fig. 2).
As to claim 10, Ogura discloses further comprising: a processor that executes system processing based on a system; and an operation controller that causes, when the object is determined to have left, an operating state of the system to make a transition to a first operating state in which at least part of the system processing is limited and that activates the operating state of the system from the first operating state when the object is determined to have approached (¶ 0048-0049).
As to claim 11, the same rejection or discussion is used as in the rejection of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2017/0163847 A1 to Ogura.
As to claim 9, Ogura discloses wherein the predetermined detection range is defined by the angle with respect to the electronic apparatus, the first detection range is within a first detection field of view with respect to the electronic apparatus, the second detection range is within a second detection field of view with respect to the electronic apparatus, and the second detection field of view (See Fig. 2, 253) is wider than the first detection field of view (251), but fails to disclose the second detection field of view is narrower than the first detection field of view.  However, such a configuration would have been an obvious matter of design while still yielding the same predictable results.  See MPEP 2144.04.IV.A-B.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624